Exhibit 10.4

CERTAIN PORTIONS OF THIS EXHIBIT HAVE BEEN OMITTED BASED UPON A REQUEST FOR
CONFIDENTIAL TREATMENT AND THE NON-PUBLIC INFORMATION HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION.

EXCLUSIVE LICENSE AGREEMENT

THIS EXCLUSIVE LICENSE AGREEMENT (the “Agreement”) is made and entered into as
of the 25th day of September, 2015 (the “Effective Date”) by and between LA
Cell, Inc., a Delaware corporation with a principal place of business at 9380
Judicial Drive, San Diego, CA 92121 (“Licensee”) and City of Hope, a California
nonprofit public benefit corporation located at 1500 East Duarte Road, Duarte,
California 91010 (“City of Hope” or “COH”).  Licensee and COH are each sometimes
referred to herein individually as a “Party” and collectively as the “Parties.”

WHEREAS:

A.COH operates an academic research and medical center that encourages the use
of its inventions, discoveries and intellectual property for the benefit of the
public, and COH owns or Controls (as defined below) certain Patent Rights (as
defined below) useful in the Field (as defined below);

B.The research was sponsored in part by the National Institute of Health, and as
a consequence this license is subject to obligations to the United States
Federal Government under 35 U.S.C. §§ 200-212 and applicable U.S. government
regulations;

C.Licensee is a company dedicated to the commercial development and exploitation
in the Field (as defined below) of products and services that incorporate one or
more of the technologies described in the Patent Rights and therefore Licensee
desires to obtain from COH a worldwide, exclusive license under the Patent
Rights, on the terms and subject to the conditions set forth herein; and

D.The Certificate of Incorporation of Licensee is in the form attached hereto as
Exhibit A (as it may be amended or restated from time to time in accordance with
its terms, the “Charter”) and provides, among other things, for the rights and
preferences of a class of stock, referred to therein as Class C Common Stock, to
be issued to COH or its designee(s) in accordance with the terms of this
Agreement.

NOW, THEREFORE, in consideration of the mutual covenants contained herein, and
for other good and valuable consideration, the amount and sufficiency of which
are hereby acknowledged, the Parties hereby agree as follows:

ARTICLE 1:  DEFINITIONS

1.1  “Act” means the Securities Act of 1933, as amended.

1.2  “Affiliate” of a Party means a Person that, directly or indirectly (through
one or more intermediaries) controls, is controlled by, or is under common
control with such Party.  For purposes of this Section 1.2, “control” means (i)
the direct or indirect ownership of 50 percent or more of the voting stock or
other voting interests or interests in profits, or (ii) the ability to otherwise
control or direct the decisions of board of directors or equivalent governing
body thereof by contract or otherwise.

1.3  “Annual Report” has the meaning set forth in Section 2.3.

1.4  “Business Day” means any day, other than a Saturday, Sunday or day on which
commercial banks located in Los Angeles, California, are authorized or required
by law or regulation to close.

1.5  “Change of Control” means (i) any transaction or series of related
transactions following which the holders of Licensee’s capital stock immediately
prior to such transaction or series of related transactions do not retain voting
securities representing at least 50% of the outstanding  voting power of
Licensee, or (ii) a sale of all or substantially all of Licensee’s assets taken
as a whole; provided, however, an initial public offering of the stock of
Licensee shall not be considered a Change of Control.

1.6  “Class C Common Stock” means Class C Common Stock, par value $0.0001 per
share, of Licensee, with such rights preferences and privileges as are set forth
in the Charter.

 

--------------------------------------------------------------------------------

 

1.7  “Commercially Reasonable Efforts” means the exercise of such efforts and
commitment of such resources by Licensee, directly or through one or more
Sublicensees, in a reasonable manner consistent with similar organizations in
the pharmaceutical industry for a comparable development or commercialization
program at a similar stage of development or commercialization.  In the event
that Licensee or a Sublicensee with respect to a given Licensed Product or
Licensed Service, has a program or product that competes with the programs
contemplated by this Agreement for the same indication and similar patient
population with respect to such Licensed Product or Licensed Service, then
“Commercially Reasonable Efforts” shall also mean efforts at least comparable to
those efforts and resources expended by Licensee or its Sublicensee that are
directly attributable to Licensee’s or Sublicensee’s competing program and/or
product or service. 

1.8  “COH Indemnitees” has the meaning set forth in Section 10.1.

1.9  “COH Shares” means the shares of Class C Common Stock to be issued to COH
or its designees in accordance with Section 4.3.

1.10“COH Confidential Information” means Confidential Information disclosed or
provided by, or on behalf of, COH to Licensee or its designees.

1.11“COH VP” has the meaning set forth in Article 12.

1.12“Completion” means, with respect to a particular clinical trial, the earlier
of (i) the database lock or freeze related to the completion of treatment or
examination of participants in such clinical trial or (ii) the dosing of the
first patient in a clinical trial in a subsequent phase for the same indication
(e.g. with respect to a Phase 1 Clinical Trial, the Phase 1 Clinical Trial will
be deemed completed in the event a patient is dosed in a Phase 2 Clinical Trial
for the same indication before a database lock in the related Phase 1 Clinical
Trial).

1.13“Common Stock” means Class A Common Stock, par value $0.0001 per share, of
Licensee.

1.14“Confidential Information” means:  (i) all information and materials (of
whatever kind and in whatever form or medium) disclosed by or on behalf of a
Party to the other Party (or its designee) in connection with this Agreement,
whether prior to or during the term of this Agreement and whether provided
orally, electronically, visually, or in writing; provided that all such
information and materials initially disclosed in writing or electronically shall
be clearly marked as “CONFIDENTIAL” and all such materials and information
initially disclosed orally shall be reduced to writing and marked as
“CONFIDENTIAL” within 10 days following the date of initial oral disclosure;
(ii) all copies of the information and materials described in (i) above; and
(iii) the existence and each of the terms and conditions of this Agreement;
provided further that Confidential Information shall not include information and
materials to the extent a Party can demonstrate through its contemporaneous
written records that such information and materials are or have been:

(a)known to the receiving Party, or in the public domain, at the time of its
receipt by a Party, or which thereafter becomes part of the public domain other
than by virtue of a breach of this Agreement or the obligations of
confidentiality under this Agreement;

(b)received without an obligation of confidentiality from a Third Party having
the right to disclose without restrictions such information;

(c)independently developed by the receiving Party without use of or reference to
Confidential Information disclosed by the other Party; or

(d)released from the restrictions set forth in this Agreement by the express
prior written consent of the disclosing Party.

1.15“Control(s)” or “Controlled” means the possession by a Party, as of the
Effective Date, of rights sufficient to effect the grant of rights set forth in
this Agreement without violating the terms of any agreement with any Third
Party.

1.16“Covers” or “Covered by,” with reference to a particular Licensed Product or
Licensed Service means that the manufacture, use, sale, offering for sale, or
importation of such Licensed Product or performance of such Licensed Service
would, but for ownership of, or a license granted under this Agreement to, the
relevant Patent Right, infringe a Valid Claim in the country in which the
activity occurs.

2

--------------------------------------------------------------------------------

 

1.17“Deadline Date” has the meaning set forth in Section 2.2.1. 

1.18“Designated Representative” has the meaning set forth in Section 2.3.

1.19“Development Milestone Event” has the meaning set forth in Section 4.4.

1.20“Diligence Milestones” has the meaning set forth in Section 2.2.1.

1.21“Dispute” means any controversy, claim, allegation, suit or legal proceeding
arising out of or relating to this Agreement, or the interpretation, breach,
termination, or invalidity thereof.

1.22“Equity Financing”  means the sale and issuance of capital stock of
Licensee, in one or more transactions, for capital raising purposes, including
any such capital stock issuable (assuming the satisfaction of any conditions to
exercisability, convertibility or exchangeability) upon the exercise, conversion
or exchange of all evidences of indebtedness, shares or other securities
directly or indirectly convertible into or exchangeable for Common Stock,
including all rights, options or warrants to subscribe for, purchase or
otherwise acquire shares of Common Stock.

1.23“Expiration” as the meaning set forth in Section 8.1.

1.24“Field” means the research, diagnosis, treatment or prevention of any of the
following human diseases: *.  For the avoidance of doubt, (a) any disease that
is not listed in the foregoing sentence is specifically excluded from the Field,
and (b) the field of research reagents, including the detection of intracellular
targets using antibodies, other proteins or oligonucleotides as probes, in each
case, for non-clinical research purposes is also specifically excluded from the
Field.

1.25“First Commercial Sale” means (i) with respect to a particular Licensed
Product in a given country, the first arm’s-length commercial sale of such
Licensed Product by or under authority of Licensee or any Sublicensee to a Third
Party who is not a Sublicensee, and (ii) with respect to a particular Licensed
Service in a given country, the first arm’s length performance of such Licensed
Service for value by or under authority of Licensee or any Sublicensee to and
for the benefit of a Third Party who is not a Sublicensee, in the case of (i) or
(ii) solely following Marketing Approval in such country.

1.26“GAAP” means generally accepted accounting principles, consistently applied,
as promulgated from time to time by the Financial Accounting Standards Board.

1.27“Initiating Party” has the meaning set forth in Article 12.

1.28“Intellectual Property Rights” means all: (i) rights in patents and patent
applications anywhere in the world, (ii) trade secret rights and other rights in
proprietary information and know-how, (iii) rights in industrial designs and any
registrations and applications therefor, (iv) copyrights, copyright
registrations and applications therefor, and all other rights corresponding
thereto, (v) rights in databases and data collections, (vi) moral and economic
rights of authors and inventors, however denominated, and (vii) any other
similar rights of any kind or nature anywhere in the world with respect to the
Know-How.

[*]  Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission.  Confidential treatment has been
requested with respect to the omitted portion.

1.29“Know-How” means the know-how, trade secrets, techniques, methods,
processes, formulations, testing procedures, and any other information
identified on Exhibit B.

1.30“Knowledge Group” means (i) *, (ii) the Director COH’s Office of Technology
Transfer, (iii) those individuals that are direct reports to the Director COH’s
Office of Technology Transfer, (iv) COH’s general counsel and (v) those
individuals within the Office of General Counsel that are direct reports to
COH’s general counsel.

1.31“License Year” means each calendar year during the Term; except that the
first License Year shall commence on the Effective Date and end on December 31
of the calendar year in which the Effective Date occurs.

1.32“Licensed Product” means a product, material, composition or apparatus
(including, without limitation, kits, component sets or components thereof,
regardless of concentration or formulation) that is Covered by a Valid
Claim.  By way of clarification, “Licensed Product” shall include a product
manufactured in a country in which such manufacture is Covered by a Valid Claim
and thereafter exported to and sold in a country in which no Valid Claim exists.

3

--------------------------------------------------------------------------------

 

1.33“Licensed Service” means any process, method or service that is Covered by a
Valid Claim. 

1.34“Licensee Confidential Information” means Confidential Information disclosed
or provided by, or on behalf of, Licensee to COH or its designees.

1.35“Losses” has the meaning set forth in Section 10.1.

1.36“Marketing Approval” means all approvals, licenses, registrations or
authorizations of any federal, state or local regulatory agency, department,
bureau or other governmental entity, necessary for the manufacturing, use,
storage, import, transport, marketing and sale of Licensed Products or
performance of Licensed Services in a country or regulatory jurisdiction.

1.37“Marks” has the meaning set forth in Section 7.2.

1.38“Net Proceeds” means the net proceeds actually received by Licensee from all
sales of shares of capital stock after deduction of all transaction expenses,
finder’s fees, advisory fees, legal fees, sales commissions or similar amounts
paid to brokers or dealers and other costs and expenses incurred by Licensee or
its subsidiaries in connection therewith.  In the event such net proceeds are
not paid to Licensee in cash, the value of such net proceeds will be the fair
market value of the assets constituting such net proceeds.

[*]  Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission.  Confidential treatment has been
requested with respect to the omitted portion.

1.39“Net Sales” means the total gross amount invoiced by Licensee and its
Affiliates (regardless of whether and when such invoices are actually paid) on
the sale of Licensed Products and Licensed Services to Third Parties (including,
without limitation, the provision of any product by Licensee and its Affiliates
that incorporates a Licensed Product or Licensed Service, but for clarity
excluding documented sponsored research and/or development activities (including
costs for preclinical and clinical development), valued at the actual direct
cost of such activities on a fully burdened basis (including reasonable margin
for overhead)), less the following items, as determined from the books and
records of Licensee and its Affiliates:

(a)insurance, handling and transportation charges prepaid, allowed, or actually
invoiced;

(b)amounts repaid, credited or allowed for rejection, return or recall;

(c)sales or other excise taxes or other governmental charges levied on or
measured by the invoiced amount (including, without limitation, value added
taxes);

(d)brokerage, customs and import duties or charges; and

(e)normal and customary trade, quantity and cash discounts (including
chargebacks and allowances) and rebates that relate to the Licensed Products or
Licensed Services.

Sales of Licensed Products or the provision of Licensed Services between or
among Licensee, its Affiliates or its Sublicensees shall be excluded from the
computation of Net Sales, except in those instances in which the purchaser is
also the commercial end-user of the Licensed Product sold or Licensed Service
provided.  Further, transfers of reasonable quantities of Licensed Product by
Licensee, any of its Affiliates or of its Sublicensee to a Third Party that is
not a Sublicensee for use in the development of such Licensed Product (and not
for resale) and transfers of industry standard quantities of Licensed Product
for promotional purposes shall not be deemed a sale of such Licensed Product
that gives rise to Net Sales for purposes of this Section 1.39.

If a Licensed Product is sold in a combination with other active components
(“Combination Sale”), Net Sales on the Combination Sale shall be calculated by
multiplying the Net Sales of that Combination Sale by the fraction A/(A+B),
where A is the average sale price in the relevant country of the Licensed
Product included in the Combination Sale (or similar Licensed Product with the
same dosage and route of administration) when sold separately in finished form
and B is the average sale price in that country of the other product(s) included
in the Combination Sale when sold separately in finished form.  If no such
separate sales are made by Licensee or its Affiliates, Net Sales for royalty
determination shall be calculated by multiplying Net Sales of the Combination
Sale by the fraction C/(C+D), where C is the fully allocated cost attributable
to the Licensed Product included in the Combination Sale and D is the fully
allocated cost attributable to such other active components.

1.40“Non-Proprietary Sublicense” has the meaning set forth in Section 3.3.2.

4

--------------------------------------------------------------------------------

 

1.41“Options” has the meaning set forth in Section 9.3.5. 

1.42“Partner Patent Rights” means, if any, those patent or patent applications
relating to the subject matter of the Patent Rights and Controlled by COH as a
result of a Research Reagent Agreement within * years of the Effective Date.

1.43“Patent Challenge” has the meaning set forth in Section 7.3.

1.44“Patent Rights” means:  (i) Patent Cooperation Treaty (PCT) application *;
(ii) U.S. Patent Application No. *; (iii) U.S. Patent Application *; (iv) U.S.
Patent Application *; (v) COH internal patent disclosure number * (not filed as
of the Effective Date); (vi) COH internal patent disclosure number * (not filed
as of the Effective Date); (vii) patents, patent applications, continuations and
divisional applications and foreign equivalents to any of the foregoing, (viii)
continuation-in-part applications that repeat a substantial portion of any of
the foregoing that are Controlled by COH, (ix) any patents or patent
applications that claim the same invention(s)or claim priority, directly or
indirectly, to any of the foregoing, that are Controlled by COH, (x) letters
patent or the equivalent issued on any of the foregoing throughout the world,
(xi) amendments, extensions, renewals, reissues, and re-examinations of any of
the foregoing, and (xii) any Partner Patent Rights.  Notwithstanding the
foregoing, “Patent Rights” shall only include any continuation-in-part
application to the extent that claims in such continuation-in-part application
are supported in the specification of the parent application, unless otherwise
mutually agreed to in writing by the parties to this Agreement.

1.45“Person” means any person or entity, including any individual, trustee,
corporation, partnership, trust, unincorporated organization, limited liability
company, business association, firm, joint venture or governmental agency or
authority.

1.46“Phase 1 Clinical Trial” means, as to a specific Licensed Product or
Licensed Service, a study as described in 21 C.F.R. §312.21(a) or a comparable
clinical study in a country other than the United States.

1.47“Phase 2 Clinical Trial” means, as to a specific Licensed Product or
Licensed Service, a study in humans designed with the principal purpose of
determining initial efficacy and dosing of such Licensed Product in patients for
the indication(s) being studied as described in 21 C.F.R. §312.21(b); or a
comparable clinical study in a country other than the United States.

1.48“Phase 3 Clinical Trial” means, as to a specific Licensed Product or
Licensed Service, a lawful study in humans of the efficacy and safety of such
Licensed Product or Licensed Service, which is prospectively designed to
demonstrate statistically whether such Licensed Product is effective and safe
for use in a particular indication in a manner sufficient to file an application
to obtain Marketing Approval to market and sell that Licensed Product or
Licensed Service in the United States or another country for the indication
being investigated by the study, as described in 21 C.F.R. § 312.21(c); or a
comparable clinical study in a country other than the United States.

[*]  Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission.  Confidential treatment has been
requested with respect to the omitted portion.

1.49“Proprietary Sublicense” has the meaning set forth in Section 3.3.1.

1.50“Qualified IPO” shall have the meaning set forth in Licensee’s Certificate
of Incorporation, as may be amended or restated from time to time.

1.51“Research Reagent Agreement” means a license agreement between COH and a
Third Party pursuant to which such Third Party is granted rights to the Patent
Rights in the field of detection of intracellular targets using antibodies,
other proteins or oligonucleotides as probes, in each case, solely for
non-clinical research purposes or in a functionally similar field.

1.52“Responding Party” has the meaning set forth in Article 12.

1.53“Royalty Period” has the meaning set forth in Section 5.1.

1.54“Sales Milestone Event” has the meaning set forth in Section 4.5.

1.55“Sublicensee” means any Affiliate of Licensee or Third Party which enters
into an agreement with Licensee or another sublicensee involving the grant to
such Affiliate or Third Party of any rights under the license granted to
Licensee pursuant to this Agreement.

5

--------------------------------------------------------------------------------

 

1.56“Sublicensee Net Sales” means the total gross amount invoiced by
Sublicensees (other than a Sublicensee that is an Affiliate of Licensee)
(regardless of whether and when such invoices are actually paid) on the sale of
Licensed Products or the provision of Licensed Services to Third Parties
(including, without limitation, the provision of any product by any Sublicensee
(other than a Sublicensee that is an Affiliate of Licensee) that incorporates a
Licensed Product or Licensed Service but for clarity excluding documented
sponsored research and/or development activities (including costs for
preclinical and clinical development), valued at the actual direct cost of such
activities on a fully burdened basis (including reasonable margin for
overhead)), less the following items, as determined from the books and records
of Sublicensees: 

(a)insurance, handling and transportation charges prepaid, allowed, or actually
invoiced;

(b)amounts repaid, credited or allowed for rejection, return or recall;

(c)sales or other excise taxes or other governmental charges levied on or
measured by the invoiced amount (including, without limitation, value added
taxes);

(d)brokerage, customs and import duties or charges; and

(e)normal and customary trade, quantity and cash discounts (including
chargebacks and allowances) and rebates that relate to the Licensed Products or
Licensed Services.

Sales of Licensed Products or the provision of Licensed Services between or
among Licensee, its Affiliates or its Sublicensees shall be excluded from the
computation of Sublicensee Net Sales, except in those instances in which the
purchaser is also the commercial end-user of the Licensed Product sold or
Licensed Service provided.  Further, transfers of reasonable quantities of
Licensed Product by Licensee, any of its Affiliates or of its Sublicensee to a
Third Party that is not a Sublicensee for use in the development of such
Licensed Product (and not for resale) and transfers of industry standard
quantities of Licensed Product for promotional purposes shall not be deemed a
sale of such Licensed Product that gives rise to Sublicensee Net Sales for
purposes of this Section 1.56.

If a Licensed Product is sold in a combination with other active components
(“Sublicensee Combination Sale”), Sublicensee Net Sales on the Sublicensee
Combination Sale shall be calculated by multiplying the Sublicensee Net Sales of
that Subllicensee Combination Sale by the fraction A/(A+B), where A is the
average sale price in the relevant country of the Licensed Product included in
the Sublicensee Combination Sale (or similar Licensed Product with the same
dosage and route of administration) when sold separately in finished form and B
is the average sale price in that country of the other product(s) included in
the Sublicensee Combination Sale when sold separately in finished form.  If no
such separate sales are made Sublicensees, Sublicensee Net Sales for royalty
determination shall be calculated by multiplying Sublicensee Net Sales of the
Sublicensee Combination Sale by the fraction C/(C+D), where C is the fully
allocated cost attributable to the Licensed Product included in the Combination
Sale and D is the fully allocated cost attributable to such other active
components.

1.57“Sublicense Revenues” means all consideration, in whatever form, due from a
Sublicensee to Licensee or to another Sublicensee in return for the grant of a
sublicense of Licensee’s rights under Section 3.1 and Section 3.2 of this
Agreement, excluding consideration in the form of:  (i) royalties received by
Licensee and calculated wholly as a function of sales of Licensed Products or
Licensed Services, (ii) payments or reimbursement for documented sponsored
research and/or development activities, valued at the actual direct cost of such
activities on a fully burdened basis (including reasonable margin for overhead),
(iii) payment or reimbursement of reasonable patent expenses actually incurred
or paid by Licensee and not otherwise reimbursed, or payment of patent expenses
required to by paid by Licensee hereunder, (iv) payments for the purchase of
equity in Licensee at the fair market value of such equity on the date that the
obligation to make such payment arises, (v) payments recognized as Net Sales or
Sublicensee Net Sales under this Agreement for which a royalty is payable to COH
(vi) capital investments (debt and/or equity) at fair market value, and (vii)
amounts paid for supplies of materials or other tangible materials which are not
Licensed Products or performance of services which are not Licensed
Services.  By way of clarification, the principal amount of any bona fide loan
or other extension of credit provided to Licensee or an Affiliate of Licensee
shall not be deemed to constitute “Sublicense Revenues.”

1.58“Term” has the meaning set forth in Section 8.1.

1.59“Territory” means the entire world.

1.60“Third Party” means a Person that is neither a Party to this Agreement nor
an Affiliate of a Party.

1.61“Third Party Infringement” has the meaning set forth in Section 7.1.4.

6

--------------------------------------------------------------------------------

 

1.62“Valid Claim” means a claim of a pending patent application or an issued and
unexpired patent included in the Patent Rights in a particular jurisdiction,
which claim has not, in such jurisdiction been finally rejected or been declared
invalid or cancelled by the patent office or a court of competent jurisdiction
in a decision that is no longer subject to appeal as a matter of right;
provided, that in the case of a pending patent application, a claim will only be
considered a Valid Claim the claim has pending before the relevant patent office
for less than a period of seven (7) years from the date of first examination on
the merits of that patent application. 

1.63“Validity Action” has the meaning set forth in Section 7.1.4.

1.64“Warrant” has the meaning set forth in Section 9.3.5.

ARTICLE 2:  DEVELOPMENT AND COMMERCIALIZATION EFFORTS

2.1  Development and Commercialization Responsibilities.  Licensee shall have
the sole right to control all development, manufacturing and commercialization
activities (including all regulatory activities) with respect to Licensed
Products, Licensed Services, and all other products, materials, compositions,
apparatuses, processes, methods, and services claimed or otherwise subject to
the Patent Rights in the Field.

7

--------------------------------------------------------------------------------

 

2.2  Licensee Diligence. 

2.2.1Diligence Milestones.  Licensee shall use Commercially Reasonable Efforts
to develop and commercialize Licensed Products and Licensed Services in the
Field, directly or through one or more Sublicensees.  Without limiting the
foregoing, if Licensee, directly or through one or Sublicensees, fails to
accomplish any one of the “Diligence Milestones” set forth in this Section 2.2.1
for a particular specific category of human disease set forth in such Diligence
Milestone by the date specified (each a “Deadline Date”) corresponding to such
Diligence Milestone, then COH shall have the right to exercise the rights set
forth in Section 2.2.2 solely with respect to such category of human disease.

 

“Deadline Date”

“Diligence Milestone”

 

 

 

1.  Six (6) months from the Effective Date

Licensee to receive proceeds of not less than $* million through any combination
of:  (i) Net Proceeds of Equity Financings, (ii) unrestricted grants or gifts
and (iii) up to $* million in payments for reimbursement of sponsored research
activities.

 

 

 

 

 

[*]  Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission.  Confidential treatment has been
requested with respect to the omitted portion

 

 

 

2.  Two (2) years from the Effective Date

Licensee to receive proceeds of not less than $* million through any combination
of:  (i) Net Proceeds of Equity Financings, (ii) unrestricted grants or gifts
and (iii) up to $* million in payments for reimbursement of sponsored research
activities.

 

 

 

3.  Three (3) years from the Effective Date

Licensee to receive proceeds of not less than $* million through any combination
of:  (i) Net Proceeds of Equity Financings, (ii) unrestricted grants or gifts
and (iii) up to $* million in payments for reimbursement of sponsored research
activities.

 

 

 

4.  Four (4) years from the Effective Date

Licensee to initiate first Phase 1 Clinical Trial for the first Licensed Product
or Licensed Service for each of the eight specific categories of human disease
in the Field.

 

 

 

5.  Six (6) years from the Effective Date

Licensee to initiate first Phase 2 Clinical Trial for the first Licensed Product
or Licensed Service for each of the eight specific categories of human disease
in the Field.

 

 

 

6.  Eight (8) years from the Effective Date

Licensee to initiate first Phase 3 Clinical Trial for the first Licensed Product
or Licensed Service for each of the following categories of human disease in the
Field: *.

 

 

 

7.  Nine (9) years from the Effective Date

Licensee to initiate first Phase 3 Clinical Trial for the first Licensed Product
or Licensed Service for each of the following categories of human disease in the
Field: *.

 

 

 

8.  Ten (10) years from the Effective Date

Receive FDA Marketing Approval for the first Licensed Product or Licensed
Service for each of the following categories of human disease in the Field: *.

 

 

 

 

 

[*]  Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission.  Confidential treatment has been
requested with respect to the omitted portion

 

 

 

9.  Eleven (11) years from the Effective Date

Receive FDA Marketing Approval for the first Licensed Product or Licensed
Service for each of the following categories of human disease in the Field: *.

 

Licensee shall provide COH with prompt notice of meeting each of the foregoing
diligence milestones, as applicable, with respect to each specific category of
human disease in the Field, which such notice shall be accompanied by reasonable
documentary evidence of

8

--------------------------------------------------------------------------------

 

the satisfaction of the applicable diligence milestone.  Licensee acknowledges
and agrees that Licensee may not use the same active pharmaceutical ingredient
for more than one category of human disease in the Field to satisfy diligence
milestones 4-9 even if independent clinical trials are conducted for each
disease category.

2.2.2Termination and License Converstion for Failure to Reach Milestones.  In
the event that Licensee fails to meet any of the Diligence Milestones 1 through
3 above then COH may, as COH’s sole and exclusive remedy and as Licensee’s sole
liability, terminate this Agreement in its entirety on written notice to
Licensee. In the event Licensee fails to meet any of the diligence milestone 4
through 9 above with respect to any specific category of human disease in the
Field then COH may, as COH’s sole and exclusive remedy and as Licensee’s sole
liability, on notice to Licensee, either (i) terminate the grant of rights to
Licensee hereunder solely with respect to such category of human disease, or
(ii) convert the grant of rights to Licensee hereunder solely with respect to
such category of human disease from exclusive to non-exclusive, without any
change in the other terms and conditions of this Agreement.  Conversion of the
license with respect to a category of human disease to non-exclusive pursuant to
this Section 2.2.2 shall not constitute a waiver of COH’s right to terminate the
license to such category of human disease thereafter if Licensee’s obligations
under Section 2.2.1 continue to be unmet with respect to such category of human
disease

2.3Governance.  COH and Licensee shall each designate one individual to serve as
the main point of contact for communications related to development and
commercialization of Licensed Products and Licensed Services under this
Agreement (each a “Designated Representative”).  The initial Designated
Representative of COH shall be George Megaw and the initial Designated
Representative of Licensee shall be Henry Ji.  Each Party may replace its
Designated Representative at any time upon prior notice to the other
Party.  Licensee shall keep COH reasonably informed as to progress in the
development and commercialization of Licensed Products and Licensed
Services.  Without limiting the foregoing, on or before January 15 of each year
during the term of this Agreement, Licensee shall provide to COH a written
report setting forth, in reasonable detail, Licensee’s activities and
achievements with respect to the development and commercialization of Licensed
Products and Licensed Services during the preceding twelve (12) months,
including activities relating to the achievement of diligence milestones (the
“Annual Report”).  The Designated Representatives shall meet in person, or if
mutually agreed, via video or conference call, once each calendar year to
present and discuss the current Annual Report.  If the meeting shall be in
person, the meeting shall be at such location and date as mutually agreed.  Each
Party shall be responsible for all expenses incurred by its Designated
Representative in the participation in such annual meetings.

2.4Clinical Trial Center.  Upon request of COH, Licensee agrees that COH will be
included as a site of clinical trials related to the oncology and diabetes
categories of human disease in the Field; provided such site is (and its
personnel that will conduct the clinical studies are) qualified, as determined
under prevailing industry standards, guidelines and best practices, to conduct
such clinical trials and in compliance with all applicable federal, state and
local laws, regulations and guidances; and further provided COH and LA Cell
enter into a mutually agreed upon clinical trial agreement.

ARTICLE 3:  LICENSE GRANTS

3.1Grant of Rights.

3.1.1Exclusive Patent License.  COH hereby grants to Licensee an exclusive,
transferable (as set forth in Section 14.1), sublicenseable (as set forth in
Section 3.3), royalty-bearing right and license under the Patent Rights to make,
have made, use, have used, offer for sale, sell and import, export, and
otherwise dispose of, commercialize, and exploit in any manner the Licensed
Products, the Licensed Services, in the Field, in the Territory.

3.1.2Know-How License.  COH hereby grants to Licensee an exclusive, transferable
(as set forth in Section 14.1), sublicensable (as set forth in Section 3.3),
royalty-bearing right and license under all Intellectual Property Rights
embodied in, relating to, or otherwise covering the Know-How, to make, have
made, use, have used, offer for sale, sell, import, export, and otherwise
dispose of, commercialize, and exploit in any manner the Licensed Products and
the Licensed Services in the Field in the Territory.

3.1.3The foregoing grants of rights in Section 3.1.1 and Section 3.1.2 shall be
subject to:  (i) the retained rights of the U.S. Government in the Patent Rights
pursuant to 35 U.S.C. §§ 200-212 and applicable U.S. government regulations,
(ii) the royalty-free right of COH and its Affiliates to practice the Patent
Rights and all Intellectual Property Rights embodied in, relating to, or
otherwise covering the Know-How solely for not-for-profit, internal educational
and research uses (which uses shall in no event be for the benefit of or carried
out on behalf of any for-profit Third Party), (iii) the right of COH and its
Affiliates to publicly disclose research results, and (iv) the right of COH and
its Affiliates to allow other non-profit institutions to use the Patent Rights
and Know-How for the same purposes as (ii) and (iii).

9

--------------------------------------------------------------------------------

 

3.2No Implied Licenses.  Licensee acknowledges that the licenses granted in this
Agreement are limited to the scope expressly granted and that, subject to the
terms and conditions of this Agreement, all other rights under all Patent Rights
and other Intellectual Property Rights Controlled by COH are expressly reserved
to COH regardless of whether such patents are dominant or subordinate to the
Patent Rights.  COH retains final decision making rights with respect to
granting licenses to the Patent Rights and Know-How outside of the Field to
Third Parties, provided, however, COH agrees to timely and reasonably consult
with Licensee regarding any potential licenses to the Patent Rights and Know-How
outside the Field, and provided further, however, that COH shall not be required
to consult with Licensee in licensing the Patent Rights and Know-How in the
field of research reagents, including the detection of intracellular targets
using antibodies, other proteins or oligonucleotides as probes, in each case,
for non-clinical research purposes outside the Field.  Licensee shall own and
retain ownership of all right, title and interest in and to all of its
Intellectual Property Rights in existence as of the Effective Date or which
Licensee may make, have made, conceive, reduce to practice, or otherwise acquire
during or after the Term, and no licenses, express or implied, are granted to
COH hereunder to any such Intellectual Property Rights. 

3.3Sublicensing.

3.3.1Proprietary Sublicenses.  Licensee shall have the right to sublicense its
rights hereunder (through multiple tiers of sublicensees) in connection to Third
Parties with a license of proprietary antibodies or antibody products
(a) developed by Licensee or its Affiliates, or (b) for which Licensee or its
Affiliates have the exclusive right to commercialize (collectively, the
“Proprietary Sublicenses”) without the consent of COH, which sublicenses shall
be effective immediately upon execution provided that Licensee provides written
notice of any such sublicense within 5 days of entry into such sublicense.

3.3.2Non-Proprietary Sublicenses.

(a)The Parties shall establish a joint licensing steering committee (the “JLSC”)
that will be responsible for and coordinate the sublicensing of Licensee’s
rights hereunder to Third Parties in connection with the development and
commercialization of antibodies or antibody-related products other than
proprietary antibodies or antibody products (a) developed by Licensee or its
Affiliates, or (b) for which Licensee or its Affiliates have the exclusive right
to commercialize, including scenarios where COH or Licensee is approached by or
otherwise identifies a potential Third Party sublicensee in connection with the
development and commercialization of antibodies or antibody-related products
other than proprietary antibodies or antibody products (a) developed by Licensee
or its Affiliates, or (b) for which Licensee or its Affiliates have the
exclusive right to commercialize (collectively, the “Non-Proprietary
Sublicenses”).

(b)The JLSC shall be comprised of two (2) members appointed by each Party for a
total of four (4) members.  Each Party will designate its members within thirty
(30) days after the Effective Date.  Each Party may replace any of its members
on the JLSC at any time with prior written notice to the other Party.  The
members of the JLSC shall appoint the first chairperson.  Each chairperson shall
serve in such role for up to two (2) year(s), at which time a member designated
by the other Party shall assume the role of chairperson.  The JLSC shall meet at
least quarterly by telephone or in person as may be agreed by the Parties from
time to time.  The JLSC shall attempt in good faith to make decisions by
unanimous consent; provided, that Licensee shall have final decision making
authority as to whether to enter a Non-Proprietary Sublicense

3.3.3Affiliate Sublicenses.  Prior to a Qualified IPO, Affiliates may only
obtain sublicenses of a non-exclusive nature to conduct research and development
activities in collaboration with Licensee.

3.3.4Sublicense Terms.  The terms and conditions of each sublicense of
Licensee’s rights hereunder shall be consistent with this Agreement.  A true and
complete copy of each sublicense of Licensee’s rights hereunder, as well as any
amendment thereto, shall be delivered to COH promptly following the effective
date of each such sublicense or amendment.

3.4Effect of Termination on Sublicenses.

3.4.1In the event that this Agreement terminates at any time for any reason,
each sublicense validly granted hereunder which is in good standing as of the
effective date of such termination shall continue in effect as a direct license
between COH (as licensor) and Sublicensee (as licensee), provided that:  (i)
such sublicense, as determined by COH in its reasonable and good faith
discretion, contains or imposes on COH no material obligation or liability
additional to those set forth in this Agreement, (ii) the Sublicensee delivers
to COH, within 30 days of the effective date of the termination of this
Agreement, written acknowledgement that all payment and other obligations
previously payable to Licensee under such sublicense shall thereafter be payable
and due, and be paid directly to COH, and (iii) such Sublicensee (including its
employees and contractors) is not at such time debarred or excluded or otherwise
ineligible for participation in federally funded programs.  All other
sublicenses in existence as of the effective date of the termination of this
Agreement which fail to satisfy the foregoing conditions shall, upon such
termination, terminate.

10

--------------------------------------------------------------------------------

 

3.4.2Further and in addition to the requirements of Section 3.4.1, above, the
conversion of a sublicense into a direct license between COH (as licensor) and
Sublicensee (as licensee) upon termination of this Agreement shall require that
either [A] or [B] (but not both), below, be satisfied: 

[A]On the effective date of the termination of this Agreement:

(i)the Sublicensee is not a party to a proceeding in bankruptcy or insolvency
filed by or against such Sublicensee, has not made a general assignment for the
benefit of its creditors, and is not in litigation with COH or any Affiliate of
COH, and

(ii)(1) the effective royalty rate payable on Sublicensee’s Net Sales of
Licensed Products and Licensed Services, (2) the aggregate of other non-
sale/royalty-based consideration due from Sublicensee, and (3) the other
material terms and conditions of the sublicense are materially no less favorable
to COH than the corresponding terms (excluding the stock grant due pursuant to
Section 4.3, below) of this Agreement, or

[B]The terms and conditions of the sublicense had been approved by COH prior to
its having been entered into by Licensee and the Sublicensee, such approval
having been considered by COH expeditiously and not conditioned on the payment
by Licensee of any additional consideration.

3.5Documentation of Licensed Services.  Licensee and its Sublicensees shall
provide Licensed Services only pursuant to one or more written agreements which
set forth, in reasonable detail, all consideration due to Licensee for the
provision of such services.  Licensee shall provide a true and complete copy of
each such agreement to COH promptly following the effective date of such
agreement.

ARTICLE 4:  PAYMENTS

4.1Up-Front Payment.  Licensee shall pay to COH non-refundable license fees of
(i) * ($*) within five (5) days after the Effective Date; and (ii) * ($*) within
six (6) months after the Effective Date.

4.2License Maintenance Fee.  On or before the tenth Business Day after the end
of each License Year (excluding the first License Year ending December 31,
2015), Licensee shall pay to COH the amount indicated in the table below
opposite the applicable License Year:

 

Year

Amount Due

 

 

Year 2

$*

 

 

Year 3

$*

 

 

Year 4

$*

 

 

Year 5

$*

 

 

Year 6 and onward during the Term

 

$*

 

The license maintenance fee paid in a given License Year shall be applied as
credit against royalties otherwise due to COH under this Agreement during the
License Year in which payment was made but may not be carried over and applied
as credit against royalties due in subsequent years.

4.3Stock Grant; COH Representations and Warranties.

4.3.1Concurrently with the execution of this Agreement, Licensee will issue to
COH or its designees stock certificates evidencing * validly issued, fully-paid,
non-assessable shares of Class C Common Stock (the “Shares”).

11

--------------------------------------------------------------------------------

 

4.3.2COH understands that neither the COH Shares nor the shares of Class A
Common Stock issuable upon conversion of the COH Shares (including based on any
adjustment to the conversion rate pursuant to the Charter) (the “Conversion
Shares”) have been registered under the Act.  COH also understands that the COH
Shares are being offered and sold pursuant to an exemption from registration
contained in the Act based in part upon COH’s representations contained in the
Agreement.  COH hereby represents and warrants as follows: 

[*]  Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission.  Confidential treatment has been
requested with respect to the omitted portion

(a)COH has substantial experience in evaluating and investing in private
placement transactions of securities in companies similar to the Licensee so
that it is capable of evaluating the merits and risks of its investment in the
Licensee and has the capacity to protect its own interests.  COH must bear the
economic risk of this investment indefinitely unless the COH Shares (or the
Conversion Shares) are registered pursuant to the Act, or an exemption from
registration is available.  COH understands that the Licensee has no present
intention of registering the COH Shares, the Conversion Shares or any shares of
its Common Stock.  COH also understands that there is no assurance that any
exemption from registration under the Act will be available and that, even if
available, such exemption may not allow COH to transfer all or any portion of
the COH Shares or the Conversion Shares under the circumstances, in the amounts
or at the times COH might propose.

(b)COH is acquiring the COH Shares and the Conversion Shares for COH’s own
account for investment only, and not with a view towards their distribution.

(c)COH represents that by reason of its, or of its management’s, business or
financial experience, COH has the capacity to protect its own interests in
connection with the transactions contemplated in this Agreement.

(d)COH represents that it is an accredited investor within the meaning of
Regulation D under the Act.

(e)COH has had an opportunity to discuss the Licensee’s business, management and
financial affairs with directors, officers and management of the Licensee.  COH
has also had the opportunity to ask questions of and receive answers from, the
Licensee and its management regarding the terms and conditions of this
investment.

(f)COH acknowledges and agrees that the COH Shares, and, if issued, the
Conversion Shares are “restricted securities” as defined in Rule 144 promulgated
under the Act as in effect from time to time and must be held indefinitely
unless they are subsequently registered under the Act or an exemption from such
registration is available.  COH has been advised or is aware of the provisions
of Rule 144, which permits limited resale of shares purchased in a private
placement subject to the satisfaction of certain conditions, including, among
other things: the availability of certain current public information about the
Licensee, the resale occurring following the required holding period under Rule
144 and the number of shares being sold during any three-month period not
exceeding specified limitations.

12

--------------------------------------------------------------------------------

 

4.4Development Milestone Payments.  Within 30 days after the occurrence of each
“Development Milestone Event” set forth below whether achieved by Licensee, its
Affiliate or a Sublicensee, Licensee shall pay COH or its designee the amount
indicated below for each of the first eight (8) antibodies or antibody-related
products Covered by the Patent Rights in the Field to enter clinical trials: 

 

Development Milestone Event

Amount Due

 

 

#1.  Upon the dosing of the first patient in a  Phase 1 Clinical Trial for each
of the first eight (8) antibodies or antibody-related products within the scope
of the Patent Rights in the Field

$*

 

 

#2.  Upon the dosing of the first patient in a Phase 2 Clinical Trial for each
of the first eight (8) antibodies or antibody-related products within the scope
of the Patent Rights in the Field

$*

 

 

#3.  Upon the dosing of the first patient in a Phase 3 Clinical Trial for each
of the first eight (8) antibodies or antibody-related products within the scope
of the Patent Rights in the Field

$*

 

 

#4.  Upon FDA Marketing Approval of each of the first eight (8) antibodies or
antibody-related products within the scope of the Patent Rights in the Field

$*

 

 

#5.  Upon Marketing Approval in any jurisdiction outside of the U.S. Approval of
each of the first eight (8) antibodies or antibody-related products within the
scope of the Patent Rights in the Field

$*

 

 

 

In the event that any development milestone event  is met with respect to a
specific antibody or antibody-related product  prior to the satisfaction of any
prior milestone event with respect to the applicable antibody or
antibody-related product, then Licensee shall also pay the amount due for
occurrence of all prior milestone events not previously paid upon meeting the
applicable development milestone (e.g., if a patient is dosed in a Phase 3
Clinical Trial prior to dosing of a first patient in a Phase 2 trial, Licensor
shall pay COH $* million upon dosing the first patient in a Phase 3 Trial).  For
clarity, only one payment will be due per antibody or antibody-related product
per Development Milestone Event. For example, if a particular antibody receives
Marketing Approval in Canada and Mexico, only one (1) $* payment shall be due to
COH.

[*]  Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission.  Confidential treatment has been
requested with respect to the omitted portion

4.5Sales Milestone Payments.  Within sixty (60) days following the end of each
License Year that Licensee its Affiliate or a Sublicensee achieves the “Sales
Milestone Event” set forth below, Licensee shall pay COH or its designee the
amount indicated below for each of the first eight (8) antibodies or
antibody-related products Covered by the Patent Rights obtain Marketing
Approval:

 

Sales Milestone Event for each of the first eight (8) antibodies or
antibody-related products Covered by the Patent Rights

Amount Due

 

 

#1.  $* million in Net Sales or Sublicensee Net Sales of Licensed Products or
Licensed Services in the Field

$*

 

 

#2.  $* million in Net Sales or Sublicensee Net Sales of Licensed Products or
Licensed Services in the Field

$*

 

 

#3.  $*million in Net Sales or Sublicensee Net Sales of Licensed Products or
Licensed Services in the Field

$*

 

 

4.6Royalties.

4.6.1Net Sales.  Licensee shall pay to COH or its designee royalties in an
amount equal to *% of Net Sales of Licensed Products and Licensed Services, for
clarity, including Net Sales by Affiliates.  Royalties shall be paid on a
Licensed Product-by-Licensed Product, Licensed Service-by-Licensed Service and
country-by-country basis until the expiration in each country of the last to
expire of the Valid Claims in such country Covering Licensed Products or
Licensed Services.

13

--------------------------------------------------------------------------------

 

4.6.2Sublicensee Net Sales.  Licensee shall pay to COH or its designee royalties
in an amount equal to (i) *% of Sublicensee Net Sales of Licensed Products and
Licensed Services if Licensee and Sublicensee (other than a Sublicensee that is
an Affiliate of Licensee) enter a sublicense agreement prior to the dosing of
the first patient in a Phase 3 Clinical Trial for the applicable category of
human disease in the Field; and (ii) *% of Sublicensee Net Sales of Licensed
Products and Licensed Services if Licensee and Sublicensee (other than a
Sublicensee that is an Affiliate of Licensee) enter a sublicense agreement after
the dosing of the first patient in a Phase 3 Clinical Trial for the applicable
category of human disease in the Field.  Royalties shall be paid on a Licensed
Product-by-Licensed Product, Licensed Service-by-Licensed Service and
country-by-country basis until the expiration in each country of the last to
expire of the Valid Claims in such country Covering Licensed Product or Licensed
Service. 

[*]Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission.  Confidential treatment has been
requested with respect to the omitted portion

For clarity, royalties based on sales made by Affiliates shall be paid only by
Licensee and only pursuant to Section 4.6.1, and neither Licensee nor any
Affiliate shall have an obligation to pay royalties under this Section 4.6.2
based on sales of Licensed Products or Licensed Services made by an Affiliate of
Licensee.  In no event shall royalties be due under both Section 4.6.1 and
Section 4.6.2 with respect to the same unit sale.

4.7Sublicense Revenues.  Licensee shall pay to COH a percentage of all
Sublicense Revenues within sixty (60) days after payment is received from the
relevant Sublicensee, determined as follows:

4.7.1*% of Sublicense Revenues from those Proprietary Sublicenses granted prior
to the dosing of the first patient in a Phase 2 Clinical Trial,

4.7.2*% of all Sublicense Revenues from those Proprietary Sublicenses granted
after dosing of the first patient in a Phase 2 Clinical Trial but prior to
dosing of the first patient in a Phase 3 Clinical Trial,

4.7.3*% of all Sublicense Revenues from those Proprietary Sublicenses granted
after dosing of the first patient in a Phase 3 Clinical Trial.

4.7.4*% of all Sublicense Revenues received in connection with Non-Proprietary
Sublicenses.

If Sublicense Revenues are not in cash or cash equivalents, the percentage share
payable to COH pursuant to this Section 4.7 shall be due, in COH’s sole
discretion, either in kind or in its cash equivalent.  For clarity, with respect
to a particular item of consideration, in the event COH receives the applicable
percentage of Sublicense Revenues from a Sublicensee with respect to such item
of consideration, Licensee shall not be obligated to also pay COH a percentage
of Sublicense Revenue received with respect to the same item of consideration.

4.8Timing of Royalty Payments.  Royalty payments due under Section 4.6, above,
shall be paid annually within sixty (60) days following the end of each License
Year until the first License Year in which aggregate Net Sales across all
Licensed Product and License Services reach $* million.  Thereafter, all royalty
payments due under Section 4.6 shall be paid in quarterly installments, within
sixty (60) days following the end of each calendar quarter.

[*]  Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission.  Confidential treatment has been
requested with respect to the omitted portion.

4.9No Deductions from Payments.  Licensee shall not have the right to set off
any amounts paid to any Third Party, including any fee, royalty or other
payment, against any amount payable to COH hereunder.

4.10Single Royalty.  Only a single royalty payment shall be due and payable on
Net Sales and Sublicensee Net Sales of a Licensed Product or performance of a
Licensed Service, regardless if such Licensed Product or Licensed Service is
Covered by more than one Valid Claim.

ARTICLE 5:  REPORTS, AUDITS AND FINANCIAL TERMS

5.1Royalty Reports.  Within 60 days after the end of each calendar quarter in
which a royalty payment under Article 4 is required to be made (the “Royalty
Period”), Licensee shall send to COH a report of Net Sales of the Licensed
Products and Licensed Services for which a royalty is due, which report sets
forth for such calendar quarter the following information, on a Licensed
Product-by-Licensed Product, Licensed Service-by-Licensed Service and
country-by-country basis:  (i) total Net Sales

14

--------------------------------------------------------------------------------

 

during the Royalty Period, (ii) total gross sales of Licensed Products and
Licensed Services during the Royalty Period, (iii) the quantity of each Licensed
Products sold by Licensee and Licensed Services performed by Licensee for value
during the Royalty Period, (iv) the exchange rate used to convert Net Sales from
the currency in which they are earned to United States dollars; and (v) the
total royalty payments due. 

5.2Additional Financial Terms.

5.2.1Currency.  All payments to be made under this Agreement shall be made in
United States dollars, unless expressly specified to the contrary herein.  Net
Sales outside of the United States shall be first determined in the currency in
which they are earned and shall then be converted into an amount in United
States dollars.  All currency conversions shall use the conversion rate reported
by Reuters, Ltd. on the last Business Day of the calendar quarter for which such
payment is being determined.

5.2.2Payment Method.  Amounts due under this Agreement shall be paid in
immediately available funds, by means of wire transfer to an account identified
by COH.

5.2.3Withholding of Taxes.  Licensee may withhold from payments due to COH
amounts for payment of any withholding tax that is required by law to be paid to
any taxing authority with respect to such payments.  Licensee shall provide to
COH all relevant documents and correspondence, and shall also provide to COH any
other cooperation or assistance on a reasonable basis as may be necessary to
enable COH to claim exemption from such withholding taxes and to receive a full
refund of such withholding tax or claim a foreign tax credit.  Licensee shall
give COH proper evidence from time to time as to the payment of such tax.  The
Parties shall cooperate with each other in seeking deductions under federal and
state tax laws and any double taxation or other similar treaty or agreement from
time to time in force.

5.2.4Late Payments.  Any amounts not paid on or before the date due under this
Agreement are subject to interest from the date due through and including the
date upon which payment is received.  Interest is calculated, over the period
between the date due and the date paid, at a rate equal to one and one-half
percentage point (1.5%) over the “bank prime loan” rate, as such rate is
published in the U.S. Federal Reserve Bulletin H.15 or successor thereto on the
last Business Day of the applicable calendar quarter prior to the date on which
such payment is due.

5.2.5Blocked Currency.  If, at any time, legal restrictions prevent the prompt
remittance of part or all royalties with respect to any country where a Licensed
Product is sold or Licensed Service provided, payment shall be made through such
lawful means or methods as Licensee may determine.  When in any country, the law
or regulations prohibit both the transmittal and deposit of royalties or other
payments, Licensee shall continue to report all such amounts, but may suspend
payment for as long as such prohibition is in effect.  As soon as such
prohibition ceases to be in effect, all amounts that would have been obligated
to be transmitted or deposited but for the prohibition, together with accrued
interested thereon, shall promptly be transmitted to COH.

5.3Accounts and Audit.

5.3.1Records.  Licensee shall keep, and shall require that each Sublicensee
keep, full, true and accurate books of account containing the particulars of its
Net Sales and the calculation of royalties.  Licensee shall each keep such books
of account and the supporting data and other records at its facilities located
at the address set forth in Section 14.7, which Licensee may change upon change
by sending notice to the COH in accordance with Section 14.7, and its
Sublicensees shall each keep such books of account and the supporting data and
other records at its principal place of business.  Such books and records must
be maintained available for examination in accordance with this Section 5.3.1
for four (4) calendar years after the end of the calendar year to which they
pertain, and otherwise as reasonably required to comply with GAAP.

5.3.2Appointment of Auditor.  COH may appoint an internationally- recognized
independent accounting firm reasonably acceptable to Licensee to inspect the
relevant books of account of Licensee and its Sublicensees to verify any reports
or statements provided, or amounts paid or invoiced (as appropriate), by
Licensee or its Sublicensees, provided such accounting firm has entered into a
confidentiality agreement with Licensee that is customary for audits of that
nature.

5.3.3Procedures for Audit.  COH may exercise its right to have Licensee’s and
its Sublicensees’ relevant records examined by an independent accounting firm,
as set forth in Section 5.3.2, only during the four (4) year period during which
Licensee is required to maintain records, no more than once in any consecutive
four calendar quarters.  Licensee and its Sublicensees are required to make
records available for inspection only during regular business hours, only at
such place or places where such records are customarily kept, and only upon
receipt of at least 15 days advance notice from COH.  All information and
materials provided to COH’s accountant are and shall be deemed to be Licensee
Confidential Information.

15

--------------------------------------------------------------------------------

 

5.3.4Audit Report.  The independent accountant will be instructed to provide to
COH an audit report containing only its conclusions and methodology regarding
the audit, and specifying whether the amounts paid were correct and, if
incorrect, the amount of any underpayment or overpayment. 

5.3.5Underpayment and Overpayment.  After review of the auditor’s report:  (i)
if there is an uncontested underpayment by Licensee for all of the periods
covered by such auditor’s report, then Licensee shall pay to COH the full amount
of that uncontested underpayment, and (ii) if there is an uncontested
overpayment for such periods, then COH shall provide to Licensee a credit
against future payments (such credit equal to the full amount of that
overpayment), or, if Licensee is not obligated to make any future payments, then
COH shall pay to Licensee the full amount of that overpayment.  Contested
amounts are subject to dispute resolution under Article 12.  If the total amount
of any such underpayment (as agreed to by Licensee or as determined under
Article 12) exceeds five percent of the amount previously paid by Licensee for
the period subject to audit, then Licensee shall pay the reasonable costs for
the audit.  Otherwise, all costs of the audit shall be paid by COH.

ARTICLE 6:  LICENSEE COVENANTS

6.1Licensee covenants and agrees that:

6.1.1in conducting activities contemplated under this Agreement, it shall comply
in all material respects with all applicable laws and regulations including,
without limitation, those related to the manufacture, use, labeling importation
and marketing of Licensed Products and Licensed Services;

6.1.2Licensee will at all times have a sufficient number of Conversion Shares
reserved for issuance to COH upon any conversion of the COH Shares in accordance
with the terms of the Charter;

6.1.3Licensee will obtain all authorizations necessary for the issuance of the
Conversion Shares after the Effective Date prior to the issuance of such
Conversion Share;

6.1.4Licensee will not, as of immediately after the closing of any Equity
Financing or other event that causes an adjustment to the conversion rate of the
COH Shares into Conversion Shares pursuant to the Charter, be in violation or
default of any provision of the Charter or Licensee’s bylaws; and

6.1.5Prior to a Qualified IPO of Licensee, Licensee will obtain COH’s consent,
to be given at COH’s sole discretion, before the consummation of a Change of
Control of Licensee.  This Section 6.1.5 shall have no effect subsequent to a
Qualified IPO of Licensee.

ARTICLE 7:INTELLECTUAL PROPERTY; PATENT PROSECUTION, MAINTENANCE AND
ENFORCEMENT.

7.1Patent Prosecution, Maintenance, Enforcement and Defense.

7.1.1Subject to Section 7.4, COH shall be responsible for the preparation,
filing, prosecution, maintenance and defense of all Patent Rights, including in
connection with a Validity Action (as defined below), using counsel of its
choice.  COH will timely provide Licensee with copies of all relevant
documentation relating to such prosecution and Licensee shall keep such
information confidential.  In addition, COH shall instruct the patent counsel
prosecuting Patent Rights to (i) copy Licensee on patent prosecution documents
that are received from or filed with the United States Patent and Trademark
Office and foreign equivalent, as applicable; (ii) if requested by Licensee,
provide Licensee with copies of draft submissions to the USPTO prior to filing;
and (iii) give reasonable consideration to the comments and requests of Licensee
or its patent counsel, provided that (a) COH reserves the sole right to make all
final decisions with respect to the preparation, filing, prosecution and
maintenance of such patent applications and patents; and (b) the patent counsel
remains counsel to COH (and shall not jointly represent Licensee unless
requested by Licensee and approved by COH, and an appropriate engagement letter
and conflict waiver are in effect).

7.1.2COH will not unreasonably refuse to amend any patent application in Patent
Rights to include claims reasonably requested by Licensee to protect the
products and services contemplated to be sold by Licensee under this Agreement.
If Licensee informs COH of other countries or jurisdictions in which it wishes
to obtain patent protection with respect to the Patent Rights, COH shall
prepare, file, prosecute and maintain patent applications in such countries and
any patents resulting therefrom (and, for the avoidance of doubt, such patent
applications and patents shall be deemed included in the Patent Rights).  On a
country-by-country and patent-by-patent basis, Licensee may elect to surrender
any patent or patent application in Patent Rights in any country upon sixty (60)
days advance written notice to COH.  Such notice shall relieve Licensee from the
obligation to pay for future patent costs but shall not relieve Licensee from
responsibility to pay patent costs incurred prior to the expiration of the sixty
(60) day notice

16

--------------------------------------------------------------------------------

 

period.  Such U.S. or foreign patent application or patent shall thereupon cease
to be a Patent Right hereunder, Licensee shall have no further rights therein
and COH shall be free to license its rights to that particular U.S. or foreign
patent application or patent to any other party on any terms. 

7.1.3Notwithstanding Section 7.1.1 or Section 7.1.2, COH may elect not to file
any particular claim or set of claims or in a particular country, and may elect
to abandon prosecution and maintenance of any of the Patent Rights at any
time.  If COH elects not to file any particular claim or set of claims or in a
particular country, or to abandon prosecution and maintenance of any of the
Patent Rights (except in favor a continuation, continuation-in-part or utility
application), then COH will provide Licensee with reasonable notice pursuant to
Section 14.7 to that effect sufficiently in advance of any deadline for any
filing or submission with respect to any such patent to permit Licensee to carry
out such activity. After such notice, provided that Licensee is not in breach or
default under this Agreement, Licensee may file, prosecute and maintain each
such patent, and perform such acts as may be reasonably necessary for Licensee
or COH to file, prosecute or maintain such patent application or issued patent
(as applicable), in its sole discretion and at its sole cost and expense. If
Licensee does so elect, then COH shall provide such full cooperation to
Licensee, including the execution and filing of appropriate instruments, as may
reasonably be requested to facilitate the transition of such patent activities
and Licensee shall have no further obligation to pay any royalties or other
consideration to COH with respect to such patent application or issued patent
and related Patent Rights.

7.1.4Each Party shall promptly provide written notice to the other in the event
it becomes aware of any actual or probable infringement of any of the Patent
Rights in or relevant to the Field (“Third Party Infringement”) or in the event
of any claim or suit initiated by a Third Party regarding the non-infringement,
enforceability, or validity of any Patent Rights (a “Validity Action”).

7.1.5If infringing activity has not been abated within ninety (90) days
following the date the Third Party Infringement notice takes effect, then
Licensee may, following consultation with COH, take any and all action it deems
necessary or desirable against any alleged infringer in connection with any
Third Party Infringement, provided, that Licensee has exclusive rights in the
category of human disease in the Field applicable to such infringing
activity.  Any recovery obtained by Licensee as the result of legal proceedings
initiated and paid for by Licensee pursuant to this 7.1.5, after deduction of
Licensee’s reasonable out-of-pocket expenses incurred in securing such recovery,
shall be deemed to be Net Sales of Licensed Products and/or Licensed Services in
the calendar quarter in which such recovery was received and royalties shall be
due and payable thereon accordingly.  Licensee shall not take any position with
respect to, or compromise or settle, any Third Party Infringement in any way
that would be reasonably likely to directly and adversely affect the scope,
validity, or enforceability of the Patent Rights without the prior written
consent of COH (which consent shall not be unreasonably withheld, conditioned or
delayed.).

7.1.6If required by the applicable court in order for Licensee to maintain
standing to prosecute Third Party Infringement and in the event that Licensee
requests, in writing, that COH joins a suit to enforce the Patent Rights against
an infringement in the Field, COH agrees to join (and will promptly join) such
suit, at Licensee’s expense.  If COH is involuntarily joined or requested to be
joined for standing purposes in a suit initiated by Licensee, then the Licensee
will pay all reasonable costs incurred by COH arising out of such suit,
including but not limited to, all reasonable legal fees of counsel that COH
selects and retains to represent it in the suit.

7.1.7In the event that Licensee declines either to cause such Third Party
Infringement to cease (e.g. by settlement or injunction) or to initiate and
thereafter diligently maintain legal proceedings against the infringer other
than as part of a mutually agreed upon bona fide strategy, developed with the
guidance of outside patent counsel, to preserve the Patent Rights, COH may, in
its sole discretion and at COH’s sole cost, take action against such alleged
infringer or in defense of any such Third Party claim.  At the request of COH,
and if necessary for COH to maintain standing, Licensee agrees to join a legal
proceeding initiated by COH against an infringer of the Patent’s Rights, at
COH’s expense.  Any recovery obtained by COH as the result of any such legal
proceedings shall be for the benefit of COH only.

7.1.8COH shall have the right and obligation to take all steps necessary to
defend, protect, and to maintain the validity and enforceability of the Patent
Rights in any Validity Action, and subject to Section 7.4, to pay all costs and
expenses associated therewith. COH shall not take any position with respect to,
or compromise or settle, any Validity Action in any way that would be reasonably
likely to directly and adversely affect the scope, validity, or enforceability
of the Patent Rights without the prior written consent of Licensee (which
consent shall not be unreasonably withheld, conditioned or delayed.).

7.2Trademarks.  Licensee shall have the sole right to select, register, maintain
and defend all trademarks for use in connection with the sale or marketing of
Licensed Products and Licensed Services in the Field in the Territory (the
“Marks”) and will be responsible for all expenses associated
therewith.  Licensee shall not, without COH’s prior written consent, use any
trademarks or house marks of COH (including the COH corporate name), or marks
confusingly similar thereto, in connection with Licensee commercialization of
Licensed Products or Licensed Services under this Agreement in any promotional
materials or applications or in

17

--------------------------------------------------------------------------------

 

any manner implying an endorsement by COH of Licensee or the Licensed Products
or Licensed Services.  Licensee shall own all Marks. 

7.3Challenge to the Patent Rights by Licensee.  COH may terminate this Agreement
or, notwithstanding Section 3.3, a sublicense issued hereunder, as applicable,
upon written notice to Licensee in the event that Licensee or any of its
Affiliates or Sublicensee directly or indirectly asserts a Patent Challenge,
provided that any such termination shall be applicable only with respect to the
entity asserting such Patent Challenge and all of such entity’s Affiliates, and
that this Agreement shall remain in place and in full force and effect with
respect to all other entities.  “Patent Challenge” means any challenge in a
legal or administrative proceeding to the patentability, validity or
enforceability of any of the Patent Rights (or any claim thereof), including by:
(a) filing or pursuing a declaratory judgment action in which any of the Patent
Rights is alleged to be invalid or unenforceable; (b) citing prior art against
any of the Patent Rights, filing a request for or pursuing a re-examination of
any of the Patent Rights (other than with COH’s written agreement), or
voluntarily becoming a party to or pursuing an interference; or (c) filing or
pursuing any re-examination, opposition, cancellation, nullity or other like
proceedings against any of the Patent Rights; but excluding any challenge raised
as a defense against a claim, action or proceeding asserted by COH against
Licensee, its Affiliates, Sublicensees, or any downstream customers or users of
any Licensed Products or Licensed Services.  In lieu of exercising its rights to
terminate under this Section 7.3, COH may elect upon written notice to increase
the payments due under all of Article 4 by one hundred and fifty percent (150%),
which election will be effective retroactively to the date of the commencement
of the Patent Challenge.  Licensee acknowledges and agrees that this Section 7.3
is reasonable, valid and necessary for the adequate protection of COH’s interest
in and to the Patent Rights, and that would not have granted to Licensee the
licenses under those Patent Rights, without this Section 7.3.  COH will have the
right at any time in its sole discretion to strike this Section 7.3 in its
entirety from this Agreement, and COH will have no liability whatsoever as a
result of the presence or absence of this Section 7.3.

7.4Payment of COH Patent Expenses.

7.4.1The Parties acknowledge that, prior to the Effective Date, COH provided to
Licensee documentation of historic expenses incurred by COH with respect to the
drafting, prosecution and maintenance of the Patent Rights.  In consideration of
such historic expenditures by COH, Licensee shall reimburse COH for * percent of
such expenses within 30 days of the Effective Date, up to $*.

Certain information on this page has been omitted and filed separately with the
Securities and Exchange Commission.  Confidential treatment has been requested
with respect to the omitted portion.

7.4.2After the Effective Date, COH shall provide to Licensee an annual invoice
and reasonably detailed documentation with respect to COH’s out-of-pocket
expenses incurred with respect to the prosecution, maintenance and defense of
the Patent Rights for the previous year, including in connection with any
Validity Action.  Licensee shall reimburse COH for * percent of such undisputed
expenses within 30 days after receipt of such invoice and documentation.
Notwithstanding anything to the contrary in this Agreement, Licensee shall have
no obligation to reimburse COH any expenses incurred pursuant to Section 7.1.7.

7.5Marking.  Licensee and its Sublicensees shall mark all Licensed Products and
all materials related to Licensed Services in such a matter as to conform with
the patent laws of the country to which such Licensed Products are shipped or in
which such products are sold and such Licensed Services performed.

ARTICLE 8:  TERM AND TERMINATION

8.1Term and Expiration of Term.  The term of this Agreement (the “Term”) shall
commence on the Effective Date and, notwithstanding any other provision of this
Agreement, unless sooner terminated by mutual agreement or pursuant to any other
provision of this Agreement, this Agreement shall expire on a country-by-country
basis and on a Patent Right-by- Patent Right basis on the later to occur
of:  (a) the expiration of the last to expire of any of the Patent Rights in
such country (or if no patent issues, until the last patent application in
Patent Rights is abandoned), and (b) the date on which the last of the remaining
obligations under this Agreement between the Parties with respect to the payment
of milestones or royalties with respect to Licensed Products and Licensed
Services have been satisfied (such expiry of the Term hereinafter referred to as
“Expiration”).

8.2Termination.

8.2.1Material Breach.  Either Party may terminate this Agreement prior to its
Expiration for any material breach by the other Party, provided that the Party
seeking to terminate shall have first given the breaching Party notice of such
material breach with reasonable particulars of the material breach, and the
Party receiving the notice of the material breach shall have failed to cure that
material breach within sixty (60) days after the date of receipt of such notice.

18

--------------------------------------------------------------------------------

 

[*]  Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission.  Confidential treatment has been
requested with respect to the omitted portion

8.2.2Change of Control.  Prior to a Qualified IPO of Licensee, COH may terminate
this Agreement immediately upon written notice to Licensee in the event of a
Change of Control of Licensee without the prior written consent of COH, which
consent is at the sole discretion of COH.  This Section 8.2.2 shall have no
effect subsequent to a Qualified IPO of Licensee.

8.2.3Bankruptcy.  COH shall have the right to terminate this Agreement prior to
its Expiration upon notice to Licensee, in the event that:  (i) Licensee seeks
protection of any bankruptcy or insolvency law other than with the prior consent
of City of Hope, or (ii) a proceeding in bankruptcy or insolvency is filed by or
against Licensee and not withdrawn, removed or vacated within sixty days of such
filing, or there is adjudication by a court of competent jurisdiction that
Licensee is bankrupt or insolvent.

8.2.4Termination at Will by Licensee.  Licensee shall have the right to
terminate this Agreement prior to its Expiration upon notice to COH without
cause, effective no fewer than 90 days following the date of such notice.

8.3Effect of Termination.

8.3.1Upon any termination of this Agreement pursuant to Section 8.2 (but for
clarity, not in the case of its Expiration), all rights and licenses granted to
Licensee under Article 3 shall immediately terminate on and as of the effective
date of termination as provided in Section 8.2, except that Licensee shall have
the right to continue to sell Licensed Products manufactured prior to the
effective date of such termination and to fulfill orders under accepted purchase
orders until the later of:  (i) one hundred and eighty (180) days after the
effective date of termination, or (ii) the exhaustion of Licensee’s inventory of
Licensed Products.

8.3.2Upon termination of this Agreement pursuant to Section 8.2 (but for
clarity, not in the case of its Expiration):

(a)Each Party shall promptly return to the other Party all relevant records and
materials in its possession or control containing or comprising the other
Party’s Confidential Information and to which the Party does not retain rights
hereunder (other than to the extent necessary for Licensee to exercise its
wind-down rights set forth in Section 8.3.1 hereof).

(b)Licensee shall discontinue making any representation regarding its status as
a licensee of COH for Licensed Products and Licensed Services.  Subject to
Section 8.3.1, above, Licensee shall cease conducting any activities with
respect to the marketing, promotion, sale or distribution of Licensed Products
and Licensed Services.

8.3.3Termination of this Agreement through any means and for any reason pursuant
to Section 8.3 (but for clarity, not in the case of its Expiration), shall not
relieve the Parties of any obligation accruing prior thereto, including the
payment of all sums due and payable, shall not terminate any sublicenses granted
in furtherance of this Agreement, and shall be without prejudice to the rights
and remedies of either Party with respect to any antecedent breach of any of the
provisions of this Agreement.

8.3.4In the event of Expiration of this Agreement, the rights and licenses
granted to Licensee under this Agreement shall become perpetual and irrevocable,
provided the license to the Know-How shall be non-exclusive.

8.4Survival.  (i) Article 1, Sections 4.9, 5.3, 8.3, 8.4, Article 10, Article
11, Article 12 and Article 14; and (ii) Sections 5.1, 5.2, and 7.4. solely with
respect to payment and expenses incurred prior to termination, shall survive
termination of this Agreement for any reason pursuant to Section 8.2 and
Expiration pursuant to Section 8.1.

ARTICLE 9:  REPRESENTATIONS AND WARRANTIES

9.1Mutual Representations and Warranties.  COH and Licensee each represents and
warrants as follows:

9.1.1It has the right and authority to enter into this Agreement and all action
required to be taken on its behalf, its officers, directors, partners and
stockholders necessary for the authorization, execution, and delivery of this
Agreement and, the performance of all of its obligations hereunder, and this
Agreement, when executed and delivered, will constitute valid and legally
binding obligations of such Party, enforceable in accordance with its terms,
subject to: (i) laws limiting the availability of specific performance,
injunctive relief, and other equitable remedies; and (ii) bankruptcy,
insolvency, reorganization, moratorium, fraudulent conveyance or other similar
laws now or hereafter in effect generally relating to or affecting creditors’
rights generally;

19

--------------------------------------------------------------------------------

 

9.1.2Entry into this Agreement will not constitute a breach of or conflict with
any other agreement to which it is party; 

9.1.3It has read this Agreement, with assistance from its counsel of choice.  It
understands all of this Agreement’s terms.  It has been given a reasonable
amount of time to consider the contents of this Agreement before each Party
executed it.  It agrees that it is executing this Agreement voluntarily with
full knowledge of this Agreement’s legal significance; and

9.1.4It agrees that it is not relying in any manner on any statement, promise,
representation or understanding, whether oral, written or implied, made by the
other Party, that is not specifically set forth in this Agreement.  It
acknowledges that, after execution of this Agreement, it may discover facts
different from or in addition to those which it now knows or believes to be
true.  Nevertheless, it agrees that this Agreement shall be and remain in full
force and effect in all respects, notwithstanding such different or additional
facts.

9.2Representations and Warranties of COH.  COH represents and warrants that, as
of the Effective Date:

9.2.1All corporate action on the part of COH necessary for the authorization,
execution and delivery of this Agreement and the performance of its obligations
hereunder has been taken;

9.2.2This Agreement is the legal, valid and binding obligation of COH,
enforceable against it in accordance with its terms, except as such enforcement
may be limited by general equitable principles or by applicable bankruptcy,
insolvency, or similar laws affecting creditors’ rights generally;

9.2.3To the actual knowledge of the Knowledge Group, COH has the full right and
power to enter into this Agreement and has the full rights to grant to Licensee
the licenses and license rights granted to Licensee under the terms of this
Agreement;

9.2.4Subject to the Rights of the U.S. Government as described in this
Agreement, to the actual knowledge of the Knowledge Group, COH is the sole owner
of all Patent Rights and COH has not granted to any Third Party any license,
option or other rights with respect to the Patent Rights (other than any such
license, option or other rights that has expired unexercised, or has been waived
in writing such that COH is free to grant licensee the license and rights it
purports to grant under this Agreement);

9.2.5No member of the Knowledge Group has received any written notice from a
Third Party challenging COH’s right to grant the licenses to Licensee pursuant
to this Agreement; and

9.2.6To the actual knowledge of the Knowledge Group, there are no actions,
suits, investigations, claims or proceedings pending or threatened relating in
any way to the Patent Rights or the Know-How (or any Intellectual Property
Rights with respect thereto).

9.3Representations and Warranties of Licensee.  Licensee represents and warrants
as follows:

9.3.1all authorizations necessary for the issuance of the COH Shares on the
Effective Date and the Conversion Shares have been obtained;

9.3.2no consent, approval, order, or authorization of, or registration,
qualification, designation, declaration, or filing with, any federal, state, or
local governmental authority on the part of Licensee is required in connection
with the offer, sale, or issuance of the COH Shares (and the Conversion Shares),
except for the following: (i) the filing of the Charter, which has been filed by
Licensee and accepted by the Secretary of State of the State of Delaware prior
to the date of this Agreement in the form attached hereto as Exhibit A; (ii) the
filing of a notice of exemption pursuant to Section 25102(f) of the California
Corporate Securities Law of 1968, as amended, which shall be filed by Licensee
promptly following the Effective Date; and (iii) the compliance with other
applicable state securities laws, which compliance will have occurred within the
appropriate time periods therefor.  Assuming the accuracy of the representations
and warranties of COH contained in Section 4.3 hereof, the offer, sale, and
issuance of the COH Shares in conformity with the terms of this Agreement are
exempt from the registration requirements of Section 5 of the Act, and from the
qualification requirements of Section 25110 of the California Securities Law,
and Licensee, nor any authorized agent acting on its  behalf will take any
action hereafter that would cause the loss of such exemptions;

9.3.3The sale of the COH Shares is not, and the subsequent issuance of the
Conversion Shares will not be, subject to any preemptive rights or rights of
first refusal, in either case imposed by the Licensee, that have not been
properly waived or complied with;

20

--------------------------------------------------------------------------------

 

9.3.4The COH Shares, when issued, sold and delivered in accordance with the
terms of this Agreement for the consideration expressed herein, will be duly and
validly issued, fully paid and nonassessable and free of restrictions on
transfer, other than restrictions on transfer under applicable state and federal
securities laws and restrictions created by or on behalf of COH.  The Conversion
Shares have been (and will be prior to conversion) duly and validly reserved for
issuance and, upon issuance in accordance with the terms of the Charter, will be
duly and validly issued, fully paid and nonassessable and will be free of
restrictions on transfer other than restrictions on transfer under applicable
state and federal securities laws and restrictions created by or on behalf of
COH; 

9.3.5The authorized capital stock of Licensee consists of 250,000,000, and: (i)
the total number of shares of Class A Common Stock authorized to be issued is
187,350,000 shares, of which 12,000,000 are issued and outstanding as of the
Effective Date;  (ii) the total number of shares of Class B Common Stock
authorized to be issued is 55,000,000 shares, of which 26,000,000 are issued and
outstanding as of the Effective Date; (iii) the total number of shares of Class
C Common Stock authorized to be issued is 2,650,000 shares, of which none are
issued or outstanding as of the Effective Date (prior to giving effect to the
issuance of the Shares); and (iv) the total number of shares of Preferred Stock
authorized to be issued is 5,000,000 shares, $0.0001 par value per share, of
which no shares are issued or outstanding as of the Effective Date. Licensee has
also reserved an aggregate of 10,000,000 shares of Common Stock for issuance to
employees and consultants pursuant to Licensee’s equity incentive compensation
plans. Options to purchase an aggregate of 2,830,000 shares of Common Stock (the
“Options”) are currently outstanding with a weighted average exercise price of $
0.01 per share. A warrant to purchase 9,500,000 shares of Class B Common Stock
of Licensee (the “Warrant”) is currently outstanding with an exercise price of $
0.01 per share.  As of the Effective Date, all issued and outstanding shares
will have been duly authorized and validly issued and be fully paid and
nonassessable.  Other than the COH Shares, the Conversion Shares, the Options
and the Warrant, there are no other outstanding rights, options, warrants,
preemptive rights, rights of first refusal, or similar rights for the purchase
or acquisition from Licensee of any securities of Licensee nor any commitments
to issue or execute any such rights, options, warrants, preemptive rights or
rights of first refusal.  The respective rights, preferences, privileges, and
restrictions of the Class A Common Stock, the Class B Common Stock and the Class
C Common Stock are solely as stated in the Charter.  Exhibit C sets forth a true
and complete capitalization table of Licensee (taking into account the issuance
of the COH Shares on the Effective Date); and

9.3.6Licensee is not in violation or default of any provision of the Charter or
its bylaws.

9.4Exclusions.  Except as explicitly provided in Section 9.2, nothing in this
Agreement is or shall be construed as:

9.4.1A warranty or representation by COH as to the validity or scope of any
claim or patent or patent application within the Patent Rights;

9.4.2A warranty or representation by COH that anything made, used, sold, or
otherwise disposed of under any license granted in this Agreement is or will be
free from infringement of any patent rights or other intellectual property right
of any Third Party;

9.4.3A grant by COH, whether by implication, estoppel, or otherwise, of any
licenses or rights under any patents other than Patent Rights and Know-How as
defined herein, regardless of whether such patents are dominant or subordinate
to Patent Rights;

9.4.4An obligation on COH to bring or prosecute any suit or action against a
Third Party for infringement of any of the Patent Rights or Know-How;

9.4.5An obligation to furnish any know-how outside of the Know-How listed on
Exhibit B; or

9.4.6A representation or warranty of the ownership of the Patent Rights and
Know-How.

9.5DISCLAIMER.  EXCEPT AS EXPRESSLY SET FORTH IN THIS AGREEMENT, NO WARRANTY IS
GIVEN WITH RESPECT TO THE PATENT RIGHTS OR KNOW-HOW, EXPRESS OR IMPLIED, EITHER
IN FACT OR BY OPERATION OF LAW, BY STATUTE OR OTHERWISE, AND, EXCEPT AS
EXPRESSLY SET FORTH IN THIS AGREEMENT, THE PARTIES SPECIFICALLY DISCLAIM ANY
EXPRESS OR IMPLIED WARRANTY OF MERCHANTABILITY, FITNESS FOR A PARTICULAR
PURPOSE, VALIDITY OF THE PATENT RIGHTS OR NON-INFRINGEMENT OF THE INTELLECTUAL
PROPERTY OR OTHER RIGHTS OF ANY THIRD PARTY.  THE WARRANTIES SET FORTH IN THIS
AGREEMENT, ARE IN LIEU OF ALL OTHER WARRANTIES, EXPRESS OR IMPLIED, INCLUDING
BUT NOT LIMITED TO, THE IMPLIED WARRANTIES OF MERCHANTABILITY OR FITNESS FOR A
PARTICULAR PURPOSE, VALIDITY, NON-INFRINGEMENT AND ALL SUCH OTHER WARRANTIES ARE
HEREBY EXPRESSLY DISCLAIMED.

21

--------------------------------------------------------------------------------

 

ARTICLE 10:  INDEMNIFICATION

10.1Indemnification by Licensee.  Licensee shall defend, indemnify and hold
harmless COH, its Affiliates, officers, directors, shareholders, employees and
agents (“COH Indemnitees”) from and against any and all Third Party liabilities,
claims, suits, and expenses, including reasonable attorneys’ fees (collectively,
“Losses”), arising out of or are in any way attributable to:  (i) the material
breach of any representation or warranty made by Licensee under this Agreement,
(ii) the research, development, marketing, approval, manufacture, packaging,
labeling, handling, storage, transportation, use, distribution, promotion,
marketing or sale of Licensed Products or Licensed Services by or on behalf of
Licensee, any of its Affiliates or a Sublicensee or any other exercise of rights
under this Agreement or pursuant to any sublicense, or (iii) the negligence,
willful misconduct or failure to comply with applicable law by a Licensee
Indemnitee or Sublicensee; in each case except to the extent that such Losses
are caused directly by:  (a) COH’s material breach of any representation or
warranty made by COH under this Agreement, (b) COH’s material breach of its
obligations under this Agreement, and/or (c) the gross negligence or willful
misconduct of a COH Indemnitee.

10.2Indemnification by COH.  COH shall defend, indemnify and hold harmless
Licensee and its Affiliates and their respective officers, directors,
shareholders, employees and agents (collectively, the “Licensee Indemnitees”)
from and against any and all Losses caused directly by:  (i) the material breach
of any representation or warranty made by COH under this Agreement, or (ii) the
gross negligence or willful misconduct of a COH Indemnitee, except to the extent
that such Losses arise out of or are in any way attributable to:  (a) the
material breach of any representation or warranty made by Licensee under this
Agreement, (b) the research, development, marketing, approval, manufacture,
packaging, labeling, handling, storage, transportation, use, distribution,
promotion, marketing or sale of Licensed Products or Licensed Services by or on
behalf of Licensee or a Sublicensee, or (c) the negligence, willful misconduct
or failure to comply with applicable law by a Licensee Indemnitee or a
Sublicensee.

10.3Procedure.  The indemnities set forth in this Article 10 are subject to the
condition that the Party seeking the indemnity shall forthwith notify the
indemnifying Party on being notified or otherwise made aware of a liability,
claim, suit, action or expense and that the indemnifying Party defend and
control any proceedings with the other Party being permitted to participate at
its own expense (unless there shall be a conflict of interest which would
prevent representation by joint counsel, in which event the indemnifying Party
shall pay for the other Party’s counsel); provided, that, the indemnifying Party
may not settle the liability, claim, suit, action or expense, or otherwise admit
fault of the other Party or consent to any judgment, without the written consent
of the other Party (such consent not to be unreasonably withheld, conditioned or
delayed).  Notwithstanding the foregoing, no delay in the notification of the
existence of any claim of Loss shall cause a failure to comply with this Section
10.3 as long as such delay shall not have materially impaired the rights of the
indemnifying Party.

10.4Insurance.

(a)Within 30 days following the Effective Date, Licensee shall procure at its
sole expense and provide to COH evidence of comprehensive or commercial general
liability insurance (contractual liability included) with limits of at
least:  (i) each occurrence, $1 million; (ii) products/completed operations
aggregate, $2 million; (iii) personal and advertising injury, $1 million; and
general aggregate (commercial form only), $5 million, provided that, prior to
initiating a clinical trial, Licensee shall procure at its sole expense and
provide to COH evidence of comprehensive or commercial general liability
insurance (contractual liability included) with limits of at least:  (i) each
occurrence, $5 million; (ii) products/completed operations aggregate, $10
million; (iii) personal and advertising injury, $5 million; and general
aggregate (commercial form only), $10 million.

(b)The foregoing policies will provide primary coverage to COH and shall name
the COH Indemnitees as additional insureds, and shall remain in effect during
the term of this Agreement and for five (5) years following the termination or
expiration of the term of this Agreement.  The COH Indemnitees shall be notified
in writing by Licensee not less than 30 days prior to any material modification,
cancellation or non-renewal of such policy.  Licensee’s insurance must include a
provision that the coverages will be primary and will not participate with nor
will be excess over any valid and collective insurance or program of
self-insurance carried or maintained by the COH Indemnitees.  Such insurance
coverage shall be maintained with an insurance company or companies having an
A.M.  Best’s rating (or its equivalent) of A-XII or better.

(c)Licensee expressly understands that the coverage limits in Section 10.4(a) do
not in any way limit the Licensee’s liability.

10.5LIMITATION ON DAMAGES.  NOTWITHSTANDING ANYTHING CONTAINED IN THIS AGREEMENT
TO THE CONTRARY, EXCEPT ARISING OUT OF A PARTY’S INDEMNIFICATION OBLIGATIONS
UNDER THIS AGREEMENT.  IN NO EVENT SHALL EITHER PARTY BE LIABLE TO THE OTHER
PARTY FOR ANY SPECIAL, PUNITIVE, CONSEQUENTIAL, INDIRECT, OR INCIDENTAL DAMAGES
(INCLUDING LOSS OF PROFITS, COSTS OF PROCURING SUBSTITUTE GOODS, LOST BUSINESS
OR ENHANCED DAMAGES FOR INTELLECTUAL PROPERTY INFRINGEMENT) ARISING OUT OF OR
RELATING TO THIS AGREEMENT,

22

--------------------------------------------------------------------------------

 

WHETHER BASED UPON BREACH OF WARRANTY, BREACH OF CONTRACT, NEGLIGENCE, STRICT
LIABILITY IN TORT OR ANY OTHER LEGAL THEORY.  IN NO EVENT SHALL COH BE LIABLE TO
LICENSEE FOR AN AGGREGATE AMOUNT IN EXCESS OF TWO-THIRDS OF THE TOTAL
CONSIDERATION PAID TO COH HEREUNDER. 

ARTICLE 11:  CONFIDENTIALITY

11.1Confidential Information.  During the term of this Agreement and for five
years thereafter without regard to the means of termination:  (i) COH shall not
use, for any purpose other than the purpose contemplated by this Agreement, or
reveal or disclose to any Third Party Licensee Confidential Information; and
(ii) Licensee shall not use, for any purpose other than the purpose contemplated
by this Agreement, or reveal or disclose COH Confidential Information to any
Third Party.  The Parties shall take reasonable measures to assure that no
unauthorized use or disclosure is made by others to whom access to such
information is granted.

11.2Exceptions.Notwithstanding the foregoing, a Party may use and disclose
Confidential Information of the other Party as follows:

11.2.1if required by applicable law, rule, regulation, government requirement
and/or court order, provided, that, the disclosing Party promptly notifies the
other Party of its notice of any such requirement and provides the other Party a
reasonable opportunity to seek a protective order or other appropriate remedy
and/or to waive compliance with the provisions of this Agreement;

11.2.2to the extent such use and disclosure occurs in the filing or publication
of any patent application or patent on inventions;

11.2.3as necessary or desirable for securing any regulatory approvals, including
pricing approvals, for any Licensed Products or Licensed Services, provided,
that, the disclosing Party shall take all reasonable steps to limit disclosure
of the Confidential Information outside such regulatory agency and to otherwise
maintain the confidentiality of the Confidential Information;

11.2.4to take any lawful action that it deems necessary to protect its interest
under, or to enforce compliance with the terms and conditions of, this
Agreement;

11.2.5to its Affiliates, directors, officers, employees, consultants, vendors
Sublicensees, and clinicians under written agreements of confidentiality at
least as restrictive as those set forth in this Agreement, who have a need to
know such information in connection with such Party performing its obligations
or exercising its rights under this Agreement; and

11.2.6by Licensee, to actual and potential investors, licensees, Sublicensees,
consultants, vendors and suppliers, and academic and commercial collaborators,
under written agreements of confidentiality at least as restrictive as those set
forth in this Agreement.

11.3Certain Obligations.  During the Term and for a period of five years
thereafter and subject to the exceptions set forth in Section 11.2, Licensee,
with respect to COH Confidential Information, and COH, with respect to Licensee
Confidential Information, agree:

11.3.1to use such Confidential Information only for the purposes contemplated
under this Agreement,

11.3.2to treat such Confidential Information as it would its own proprietary
information which in no event shall be less than a reasonable standard of care,

11.3.3to take reasonable precautions to prevent the disclosure of such
Confidential Information to a Third Party without written consent of the other
Party, and

11.3.4to only disclose such Confidential Information to those employees, agents
and Third Parties who have a need to know such Confidential Information for the
purposes set forth herein and who are subject to obligations of confidentiality
no less restrictive than those set forth herein.

11.4Termination.  Upon termination, of this Agreement pursuant to Section 8.2
(but for clarity, not in the case of its Expiration), and upon the request of
the disclosing Party, the receiving Party shall promptly return to the
disclosing Party or destroy all copies of Confidential Information received from
such Party, and shall return or destroy, and document the destruction of, all
summaries, abstracts, extracts, or other documents which contain any
Confidential Information of the other Party in any form, except

23

--------------------------------------------------------------------------------

 

that each Party shall be permitted to retain a copy (or copies, as necessary) of
such Confidential Information for archival purposes or to enforce or verify
compliance with this Agreement, or as required by any applicable law or
regulation. 

ARTICLE 12:  DISPUTE RESOLUTION

All Disputes shall be first referred to a Vice President, Center for Applied
Technology Development of COH (the “COH VP”) and the President of Licensee for
resolution, prior to proceeding under the other provisions of this Article
12.  A Dispute shall be referred to such executives upon one Party (the
“Initiating Party”) providing the other Party (the “Responding Party”) with
notice that such Dispute exists, together with a written statement describing
the Dispute with reasonable specificity and proposing a resolution to such
Dispute that the Initiating Party is willing to accept, if any.  Within ten days
after having received such statement and proposed resolution, if any, the
Responding Party shall respond with a written statement that provides additional
information, if any, regarding such Dispute, and proposes a resolution to such
Dispute that the Responding Party is willing to accept, if any.  In the event
that such Dispute is not resolved within 60 days after the Responding Party’s
receipt of the Initiating Party’s notice, either Party may bring and thereafter
maintain suit against the other with respect to such Dispute; provided, however,
that the exclusive jurisdiction of any such suit shall be the state and federal
courts located in Los Angeles County, California, and the Parties hereby consent
to the exclusive jurisdiction and venue of such courts.

ARTICLE 13:  GOVERNMENTAL MATTERS

13.1Governmental Approval or Registration.  If this Agreement or any associated
transaction is required by the law of any nation to be either approved or
registered with any governmental agency, Licensee shall assume all legal
obligations to do so.  Licensee shall notify COH if it becomes aware that this
Agreement is subject to a U.S. or foreign government reporting or approval
requirement.  Licensee shall make all necessary filings and pay all costs
including fees, penalties and all other out-of-pocket costs associated with such
reporting or approval process.

13.2Export Control Laws.  Licensee shall observe all applicable U.S. and foreign
laws with respect to the transfer of Licensed Products and related technical
data to foreign countries, including, without limitation, the International
Traffic in Arms Regulations and the Export Administration Regulations.

13.3Preference for United States Industry.  If Licensee sells a Licensed Product
in the U.S., Licensee shall manufacture said product substantially in the U.S.

ARTICLE 14:  MISCELLANEOUS

14.1  Assignment and Delegation.  Except as expressly provided in this Section
14.1, neither this Agreement nor any right or obligation hereunder shall be
assignable in whole or in part, whether by operation of law, or otherwise by
Licensee without the prior written consent of COH; provided, however, that,
subsequent to a Qualified IPO of Licensee, Licensee may assign this Agreement
without the consent of COH (i) to an Affiliate of Licensee and/or (ii) to a
Third Party in connection with a merger, acquisition, change in control, or
other sale of all or substantially all of the business or assets of Licensee
that relate to this Agreement. Prior to a Qualified IPO, except with the prior
written consent of Licensee, COH may not transfer the COH Shares other than to
an Affiliate thereof. Upon and following a Qualified IPO, COH may transfer the
COH Shares in compliance with federal and state securities laws.  This Agreement
shall be binding upon and inure to the benefit of and be enforceable by the
Parties hereto and their respective successors and permitted assignees.  Any
transfer or assignment of this Agreement in violation of this Section 14.1 shall
be null and void.

14.2  Entire Agreement.  This Agreement contains the entire agreement between
the Parties relating to the subject matter hereof, and all prior understandings,
representations and warranties between the Parties are superseded by this
Agreement.

14.3  Amendments.  Changes and additional provisions to this Agreement shall be
binding on the Parties only if agreed upon in writing and signed by the Parties.

14.4  Applicable Law.  This Agreement shall be construed and interpreted in
accordance with the laws of the State of California and all rights and remedies
shall be governed by such laws without regard to principles of conflicts of law.

14.5  Force Majeure.  If the performance of this Agreement or any obligations
hereunder is prevented, restricted or interfered with by reason of earthquake,
fire, flood or other casualty or due to strikes, riot, storms, explosions, acts
of God, war, terrorism, or a similar occurrence or condition beyond the
reasonable control of the Parties, the Party so affected shall, upon giving

24

--------------------------------------------------------------------------------

 

prompt notice to the other Parties, be excused from such performance during such
prevention, restriction or interference, and any failure or delay resulting
therefrom shall not be considered a breach of this Agreement. 

14.6  Severability.  The Parties do not intend to violate any public policy or
statutory common law.  However, if any sentence, paragraph, clause or
combination of this Agreement is in violation of any law or is found to be
otherwise unenforceable, such sentence, paragraph, clause or combination of the
same shall be deleted and the remainder of this Agreement shall remain binding,
provided that such deletion does not alter the basic purpose and structure of
this Agreement.

14.7  Notices.  All notices, requests, demands, and other communications
relating to this Agreement shall be in writing in the English language and shall
be delivered in person or by mail, international courier or facsimile
transmission (with a confirmation copy forwarded by courier or mail).  Notices
sent by mail shall be sent by first class mail or the equivalent, registered or
certified, postage prepaid, and shall be deemed to have been given on the date
actually received.  Notices sent by international courier shall be sent using a
service which provides traceability of packages.  Notices shall be sent as
follows:

 

 

Notices to COH:

 

with a copy to:

 

 

 

 

 

Office of Technology Licensing

 

Office of General Counsel

 

City of Hope

 

City of Hope

 

1500 East Duarte Road

 

1500 East Duarte Road

 

Duarte, CA 91010

 

Duarte, CA 91010

 

Attn:  VP, Center for Applied

Technology Development

 

Attn:  General Counsel

 

Fax 626-301-8175

 

Fax 626-301-8863

 

 

 

 

 

Notices to Licensee:

 

with a copy to:

 

 

 

 

 

LA Cell, Inc.

 

LA Cell, Inc.

 

9380 Judicial Drive

 

9380 Judicial Drive

 

San Diego, CA 92121

 

San Diego, CA 92121

 

Attn:  Henry Ji

 

Attn:  Legal Department

 

Either Party may change its address for notices or facsimile number at any time
by sending notice to the other Party.

14.8  Independent Contractor.  Nothing herein shall create any association,
partnership, joint venture, fiduciary duty or the relation of principal and
agent between the Parties hereto, it being understood that each Party is acting
as an independent contractor, and neither Party shall have the authority to bind
the other or the other’s representatives in any way.

14.9  Waiver.  No delay on the part of either Party hereto in exercising any
power or right hereunder shall operate as a waiver thereof, nor shall any single
or partial exercise of any power or right hereunder preclude other or further
exercise thereof or the exercise of any other power or right.  No waiver of this
Agreement or any provision hereof shall be enforceable against any Party hereto
unless in writing, signed by the Party against whom such waiver is claimed, and
shall be limited solely to the one event.

14.10Interpretation.  This Agreement has been prepared jointly and no rule of
strict construction shall be applied against either Party.  In this Agreement,
the singular shall include the plural and vice versa and the word “including”
shall be deemed to be followed by the phrase “without limitation.” The section
headings contained in this Agreement are inserted for convenience only and shall
not affect in any way the meaning or interpretation of this Agreement.

14.11Counterparts.  This Agreement may be executed in counterparts, each of
which together shall constitute one and the same Agreement.  For purposes of
executing this agreement, a facsimile copy or an emailed PDF of this Agreement,
including the signature pages, will be deemed an original.

14.12Publicity.  Within 30 days of the Effective Date, Licensee shall issue a
press release regarding the Parties entering this Agreement, which press release
shall include the overall potential value of the Agreement to COH, so long as
the detailed and specific terms and conditions of this Agreement are not
disclosed.  If a Third Party inquires whether a license is available, COH may
disclose the existence of the Agreement and the extent of its grant in Section
3.1 and Section 3.2 to such Third Party.  Licensee shall also use reasonable
efforts to issue press releases regarding Licensee entering any Proprietary
Sublicense or Non-Proprietary Sublicense, which press releases shall give credit
to COH for such transactions and may include the overall potential value of such
Proprietary Sublicense or Non-Proprietary Sublicense to Licensee.

25

--------------------------------------------------------------------------------

 

 

*

*

*

*

*

26

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the Parties have executed this Agreement by their duly
authorized representatives.

 

LA CELL, INC.

 

CITY OF HOPE

By:

 

 

By:

 

Name

 

 

Name:

Robert Stone

Title:

 

 

Title:

President and CEO

 

27

--------------------------------------------------------------------------------

 

EXHIBIT A

Form of Charter

28

--------------------------------------------------------------------------------

 

EXHIBIT B

Know How List

*

[*]  Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission.  Confidential treatment has been
requested with respect to the omitted portion.

29

--------------------------------------------------------------------------------

 

EXHIBIT C

Licensee Capitalization Table

 

 

Authorized

Outstanding

Fully-Diluted %

Class A Common

Stock

187,350,000

12,000,000

22.651%

Class B Common

Stock

55,000,000

26,000,000

49.076%

Class C Common

Stock

2,650,000

2,648,948

5.000%

Preferred Stock

5,000,000

0

0.000%

Equity Plan

10,000,000

2,830,000

5.342%

Warrants to Purchase Class B Common

Stock

9,500,000

9,500,000

17.932%

TOTAL

 

52,978,948

100.000%

 

30